BURGESS, P. J.
On the third day of June, 1905, the prosecuting attorney of Howell county filed in the office of the clerk of the circuit court of said county an information, duly verified by him, charging the defendant with having, at said county, on the 28th day of June, 1905, feloniously assaulted and shot at,, with intent to kill, one P. W. Smith. Thereafter, on the 11th day of October, 1905, defendant was put upon trial, found guilty by a jury, and his punishment assessed at two years imprisonment in the penitentiary. Defendant appeals.
What purports to be the bill of exceptions filed in this cause is not signed by the judge of the court before whom it was tried; hence, no matter of exception can be considered on this appeal.
The information is in due form, and the record otherwise free from error.
The judgment is affirmed.
All concur.